Citation Nr: 0124031	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for the service-connected 
residuals of a gunshot wound to the right arm and back, from 
January 29, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable disability evaluation for residual scars, 
gunshot wound right arm and back, effective from July 29, 
1999.  An October 2000 RO hearing was held.  


REMAND

The veteran contends that his service-connected residuals of 
a gunshot wound to the right arm and back are more severe 
than the current rating, assigned following the initial grant 
of service connection in the rating action on appeal, 
indicates.  Upon review of the record, the Board finds that 
additional development is required prior to appellate 
disposition.  

Initially, the Board notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  On remand, the 
RO should consider the applicability of a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

In July 1999, the veteran filed a claim for service 
connection, citing numbness of the right arm and right hand.  
It was also noted on his application that he had sustained a 
gunshot wound to the right arm in 1969.  The veteran was 
afforded three separate VA examinations in March and May 
2000, and based on the findings reported, the RO granted 
service connection and assigned a single noncompensable 
evaluation for scars of the right arm and back.  The veteran 
seeks a higher evaluation for his disability.  

The veteran has complained that the scars are tender and 
painful.  Unfortunately, the VA examinations conducted to 
date do not include sufficient findings to evaluate the 
veteran's claim pursuant to the rating criteria applicable to 
scars.  Another examination is necessary to determine the 
nature and severity of the scars.  

Evaluating the severity of the veteran's condition is further 
complicated by the fact that he was recently diagnosed with 
multiple sclerosis (MS).  Unfortunately, the reports of VA 
examinations conducted during the course of the appeal are 
inconsistent with regard to the effect of MS, as opposed to 
the in-service gunshot wound, as the source of the veteran's 
complaints.  The report of a March 2000 neurological 
examination included that examiner's opinion that the 
veteran's arm symptoms were related to the MS.  In contrast, 
the report of a May 2000 VA examination conducted to evaluate 
the severity of the veteran's scars noted a past medical 
history "[s]ignificant for neuronal damage secondary to the 
gunshot wound as well as multiple sclerosis."   Where the 
examination is inadequate for rating purposes, a remand is 
required.  38 C.F.R. § 4.2 (2000).  

Service medical records indicate that in 1967, the veteran 
was hospitalized for a gunshot wound to the back and right 
arm.  The wound was debrided and drained; and a few days 
after hospital admission, the wound was closed.  Sutures were 
removed approximately two weeks after hospital admission.  
Subsequent chart entries include March 1969 radiographic 
findings of shrapnel in the vicinity of right humerus.  The 
report of a March 1969 separation examination included 
findings of a six inch scar on the back and a 1 inch scar 
under the right arm.  

There is a substantial gap in the clinical evidence of record 
for the period between service discharge in 1969 and 2000.  
During an October 2000 RO hearing, the veteran testified that 
he had been employed approximately three decades and had 
recently retired by reason of disability.  See also a 
September 1999 application for VA disability benefits, which 
listed his employers.  However, it is unclear whether the RO 
has attempted to obtain any relevant employment medical 
records.  Such records, if available, might be material in 
indicating the nature and etiology of symptoms involving the 
right arm and back.  

The VA examinations conducted to date include relatively 
limited descriptions of the history of the injury.  Given the 
complicated medical picture and in light of the fact that it 
is essential, both in the examination and in the evaluation 
of disability, that each disability be viewed in relation to 
its history, further examination is necessary.  38 C.F.R. 
§ 4.1.

Due to the lack of a comprehensive VA examination, the Board 
also finds that it is unclear whether the veteran's service-
connected disability is too narrowly characterized.  The 
record indicates scars in two separate anatomical regions 
(the back and under the right arm); however, it is unclear 
whether and to what extent the veteran may have sustained any 
muscle or nerve injury from the wounds.  In this regard, the 
Board notes that, separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

Thus, any examination conducted on remand should also be for 
the purpose of establishing whether the veteran has any other 
residuals of the service-connected wound.  Should the VA 
examination indicate that there are additional residuals of 
the service-connected wound, the RO should decide whether the 
veteran's disability has been properly characterized, and if 
not, recharacterize the disability on the basis of the 
additional evidence. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any complaints referable to the claimed 
disorder since service.  Thereafter, the 
RO should attempt to obtain copies of all 
records which are not currently of record 
from identified treatment sources, 
including, but not limited to, any 
relevant employment medical records.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.   The veteran must 
then be given an opportunity to respond.  
To the extent that it is indicated that 
records may exist, appellant should be 
requested to sign and submit appropriate 
consent forms to release any 
private/employment medical reports to the 
VA.  

2.  The veteran should be afforded 
appropriate VA examination(s) (such as 
orthopedic and neurological examinations) 
to determine the extent of disabling 
manifestations related to the service-
connected wound to the right arm and 
back.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to any requested 
studies and the examination report(s) 
should reflect that such a review was 
made.  Any indicated tests should be 
performed.  The examiner(s) should report 
all findings in detail.  A complete 
rationale for all opinions expressed must 
be provided.  

(a)  The examiner(s) should specify which 
particular muscles of the back and right 
arm were involved in the service-
connected wound to the right arm and 
back, and indicate what functional 
abilities are affected.  The examiner 
should comment as to whether any 
disability associated with the affected 
muscle(s) involved in the service-
connected wound to the right arm and back 
would be considered slight, moderate, 
moderately severe, or severe.  

(b)  The examiner(s) should indicate 
whether any scars associated with the 
service-connected wound are superficial, 
poorly nourished, or with repeated 
ulceration; are tender and painful on 
objective demonstration; or limit 
function of a bodily part affected.  

(c)  The examiner(s) should specify 
whether any nerves in the back or right 
arm were damaged in the service-connected 
wound of the right arm and back, and 
ascertain the level of any neurological 
impairment, if any, that resulted.  

(d)  The examiner(s) should indicate what 
functional abilities are affected by any 
neurological impairment present and 
distinguish, to the extent reasonably 
possible, any neurological impairment 
which is related to the service-connected 
wound from any impairment related to MS.  
If such a distinction is not possible, 
the examiner should so state for the 
record.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
conducted and completed in full.  If any 
necessary development is incomplete, 
appropriate corrective action is to be 
taken.

5.  The RO should again review the 
veteran's claim.  The RO should 
specifically determine whether separate 
rating(s) is/are warranted for any 
muscle, nerve injury and/or scarring 
residuals of the service-connected wound, 
in accordance with Esteban, supra, and 
subject to 38 C.F.R. § 4.14 (2000), 
pertaining to avoidance of pyramiding.  
The RO must also document its 
consideration of the applicability of 
staged ratings and explain, with 
applicable effective date regulations, 
any change in the evaluation during the 
appeal period.  Fenderson.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




